Title: V. Secretary of State to James Yard, 24 February 1791
From: Jefferson, Thomas
To: Yard, James



Sir
Philadelphia February 24th. 1791

It is uncertain whether Congress will have time to pass at this Session a Bill which is now before them, prescribing some special Duties and Regulations for the Exercise of the Consular Offices of the United States. In the mean while I beg leave to draw your Attention to some Matters of Information which it is interesting to receive.
I must beg the Favor of you to communicate to me every six months, a report of the Vessels of the United States which enter at the Ports of your District, specifying the Name and Burthen of each Vessel, of what Description she is (to wit, Ship, Snow, Brig, &c.) the names of the Master and Owners, and number of Seamen, the Port of the United States from which she cleared, Places touched at, her Cargo outward and inward, and the Owners thereof, the Port to which she is bound, and Times of arrival and departure, the whole arranged in a Table under different Columns, and the Reports closing on the last days of June and December.
We wish you to use your endeavors that no Vessel enter as an American in the Ports of your District which shall not be truly such, and that none be sold under that name which are not really of the United States.
That you give to me from time to time Information of all military preparations, and other indications of War which may take place in your Ports; and when a War shall appear imminent, that  you notify thereof the Merchants and Vessels of the United States within your District, that they may be duly on their guard: and in general that you communicate to me such political and commercial Intelligence, as you may think interesting to the United States.
The Consuls and Vice-Consuls of the United States are free to wear the Uniform of their Navy, if they chuse to do so. This is a deep blue Coat with red facings, lining and cuffs, the cuffs slashed, and a standing collar; a red waistcoat (laced or not at the election of the wearer) and blue breeches; yellow buttons with a foul anchor, and black cockades and small swords.
Be pleased to observe that the Vice-Consul of one District is not at all subordinate to the Consul of another. They are equally independent of each other.
It is understood that Consuls and Vice-Consuls have authority of course to appoint their own Agents in the several Ports of their District; and that it is with themselves alone those Agents are to correspond.
It will be best not to fatigue the Government in which you reside, or those in authority under it, with applications in unimportant cases. Husband their good dispositions for occasions of some moment, and let all representations to them be couched in the most temperate and friendly terms, never indulging in any case whatever a single expression which may irritate.—I have the Honor to be Sir Your most obedient & most humble Servant.
